Appeal by the defendant from an order of the County Court, Suffolk County (Mullin, J.), dated April 24, 2000, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level three sex offender was supported by clear and convincing evidence (see Correction Law § 168-n; People v Oquendo, 1 AD3d 421 [2003]; People v Thomas, 300 AD2d 379 [2002]). Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.